COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Elder and Fitzpatrick


GRAHAM N. SWORD
                                               MEMORANDUM OPINION *
v.   Record No. 0753-96-1                          PER CURIAM
                                                SEPTEMBER 17, 1996
SHARON ANN SWORD


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                       Alan E. Rosenblatt, Judge

            (William F. Burnside, on brief), for
            appellant.
            (Edward J. Pontifex, Jr., on brief), for
            appellee.



     Graham N. Sword (father) appeals the decision of the circuit

court awarding custody of the parties' youngest child to Sharon

Ann Sword (mother).    Father raises four questions on appeal which

may be summarized as whether there was sufficient evidence to

prove that the child's best interests warranted the award of

custody to mother.    Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

 Rule 5A:27.

     "When addressing matters concerning a child . . . the

paramount consideration of a trial court is the child's best

interests."    Logan v. Fairfax County Dep't of Human Dev., 13 Va.

App. 123, 128, 409 S.E.2d 460, 463 (1991).    See Code § 20-124.3.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
"'In matters of a child's welfare, trial courts are vested with

broad discretion in making the decisions necessary to guard and

to foster a child's best interests.'"    Logan, 13 Va. App. at 128,

409 S.E.2d at 463 (citations omitted).
          Although a child's preference "should be
          considered and given appropriate weight," it
          does not control the custody determination
          and is just one factor to be considered. As
          long as the trial court examines the factors,
          it is not "required to quantify or elaborate
          exactly what weight or consideration it has
          given to each of the statutory factors."

Sargent v. Sargent, 20 Va. App. 694, 702, 460 S.E.2d 596, 599

(1995) (citations omitted).

     The commissioner who conducted the ore tenus hearing also

spoke in camera with the child.   The commissioner's report

demonstrates that he considered the factors set out in Code

§ 20-124.3 before recommending the custody arrangement he found

to be in the child's best interests.    Based upon the statutory

factors and the evidence, the commissioner recommended a split

custody arrangement, with father having legal and physical

custody of the older son pursuant to the parties' agreement and

mother retaining legal and physical custody of the younger son.

     On appeal, father contends that the evidence demonstrates

that the child's best interests would be better served by

awarding him custody.   Father alleges that mother interfered with

his visitation and telephone contact with the child.   He also

contends that mother's romantic relationship created an immoral

environment, and her relocations to be near her boyfriend


                                  2
demonstrated a propensity to ignore the relationship between

father and son.

     However, the evidence indicated that mother had been

actively involved in the child's life both before and after the

parties' separation.   Mother encouraged his involvement in Boy

Scouts and participated in his schooling.   While father alleged

mother interfered with visitation, there was evidence that father

failed to communicate his plans to mother and that the child was

reluctant to visit with father.   The commissioner found the child

to be "of reasonable intelligence, understanding, age and

experience" so as to be able to express a preference in his

living arrangement.    Mother testified that she and her boyfriend

hoped to marry, although she admitted her romantic involvement

was adulterous.
     Evidence supports the decision of the trial court overruling

father's objections and affirming the commissioner's

recommendation.   We will not overturn the decision, based upon

evidence heard ore tenus, absent clear error or abuse of

discretion.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                    Affirmed.




                                  3